Citation Nr: 0946180	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for a 
right foot disorder, and if so, whether service connection is 
warranted, to include on a secondary basis.

2.  Entitlement to service connection for a left foot 
disorder, to include as secondary to service-connected 
disability.

3.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service-connected 
disability.

4.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected 
disability.

5.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 
1992, and in March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Houston, Texas (RO).

By a May 2007 rating decision, the RO reduced the evaluation 
for the Veteran's service-connected right knee disorder from 
30 percent to 10 percent disabling, effective June 2007.  The 
Veteran perfected an appeal, as to whether the reduction of 
the evaluation of his right knee disorder was proper, in June 
2008.  However, in a December 2008 rating decision, the 30 
percent evaluation was restored.  As this action constitutes 
a full grant of the benefit sought on appeal, the issue is no 
longer before the Board.

In any case where the threshold issue is one of whether new 
and material evidence had been received in order to reopen a 
finally decided claim, the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002 & Supp. 2009); 
see also Barnett v. Brown, 8 Vet. App. 1 (1995).  This is the 
case even if the RO has previously determined that the claim 
should be reopened.  As such, the issue has been 
characterized as shown on the first page of this decision.

The issues of entitlement to service connection for a right 
foot disorder, and entitlement to service connection for a 
left foot disorder, are addressed in the Remand portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for 
a right foot disorder.

2.  The additional evidence received since the time of the 
final July 2002 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right foot disorder.

3.  Current diagnoses of left ankle strain and right hip 
strain are of record.

4.  The Veteran's service treatment records show no evidence 
of a left ankle injury or disorder, or a right hip injury or 
disorder.

5.  The probative and persuasive evidence of record does not 
relate the Veteran's left ankle disorder to his military 
service or to a service-connected disability.

6.  The probative and persuasive evidence of record does not 
relate the Veteran's right hip disorder to his military 
service or to a service-connected disability.

7.  The Veteran's service-connected left knee disorder is 
manifested by an absence of objectively documented 
subluxation or instability, but by limitation of flexion to 
30 degrees.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for right foot disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  A left ankle disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

3.  A right hip disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

4.  The criteria for an increased evaluation in excess of 10 
percent for left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

5.  The criteria for a separate 20 percent evaluation for 
left knee degenerative joint disease have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that all the evidence in the 
Veteran's claims file has been thoroughly reviewed.  Although 
an obligation to provide sufficient reasons and bases in 
support of an appellate decision exists, there is no need to 
discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire 
record must be reviewed, but each piece of evidence does not 
have to be discussed).  The analysis in this decision focuses 
on the most salient and relevant evidence, and on what the 
evidence shows or fails to show with respect to the appeal.  
The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

The Veteran contends that his service-connected left knee 
disorder is more severe than the currently assigned 20 
percent evaluation reflects.  Moreover, he asserts that his 
right foot, right hip, and left ankle are proximately related 
to his service-connected bilateral knee and lumbar spine 
disabilities.  Specifically, he argues that his service-
connected disabilities cause "altered biomechanics" which 
have resulted the claimed disorders.

New and Material Evidence Claim-Right Foot Disorder

The Veteran's December 2000 original claim was simply for a 
right foot disorder; the July 2002 rating decision denied 
service connection on a direct basis.  His May 2006 claim to 
reopen asserted that his right foot disorder was the 
proximate result of his other service-connected disorders.  
Thus, the Veteran is essentially claiming two etiological 
theories for the same disability, a right foot disorder.  A 
claim for the same disability premised on two separate and 
distinct theories is the same claim, not a new claim.  
Compare Ashford v. Brown, 10 Vet. App. 120 (1997), with 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), and Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Thus, the Veteran's 
May 2006 claim must be considered as one to reopen.

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for a right foot disorder in 
July 2002, and notified the Veteran of the decision that same 
month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration in this case at that time was 
whether the Veteran's currently diagnosed foot disorder was 
directly or proximately related to service.  In order for the 
Veteran's claim to be reopened, evidence must have been 
presented or secured since the July 2002 rating decision 
which is relevant to, and probative of, this matter.

The evidence of record at the time of the July 2002 rating 
decision relevant to the Veteran's claim for service 
connection included his service treatment records, January 
2001 private treatment records, and the April 2001 VA 
examination report.  

The additional evidence added to the record since the July 
2002 rating decision includes VA examination reports dated in 
November 2006 and February 2009, and VA outpatient treatment 
records dated from 2006 through 2009, to include an August 
2008 nexus opinion.

The RO denied the Veteran's claim of entitlement to service 
connection for a right foot disorder in July 2002, and at 
that time, there was no evidence that his right foot disorder 
was related directly to service, or proximately due to any 
service-connected disability.  However, the new evidence 
contains at least three different nexus opinions, among them 
at least one opinion supporting a relationship between the 
Veteran's right foot disorder and his service-connected 
disabilities.  Accordingly, this evidence is "new," as it 
had not been previously considered by VA, and "material," 
as it raises the reasonable possibility of substantiating the 
Veteran's claim.  As that new and material evidence has not 
been submitted, the issue of entitlement to service 
connection for a right foot disorder is reopened.

The issue of entitlement to service connection for a right 
foot disorder is discussed further in the remand section of 
this decision.

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

In relevant part, the Veteran asserts that his left ankle and 
right hip disorders are related to, caused by or proximately 
due to his service-connected bilateral knee and lumbar spine 
disabilities.  He has not asserted, and the evidence does not 
show, that these disorders are directly related to his 
military service.  38 C.F.R. § 3.303 (2009).  Accordingly, 
service connection for these disorders, on a direct basis, is 
not warranted and no additional consideration in this regard 
is needed.

Left Ankle

The first post service evidence of a left ankle disorder is 
noted in a September 2005 VA outpatient treatment record; at 
that time, the Veteran reported that he had left ankle pain 
that was new in the past 3 weeks.  The evidence reflects 
diagnosed left ankle disorders.  At the December 2006 VA 
examination, x-rays showed moderate arthrosis of the 
tibiotalar joints, and early degenerative joint disease of 
the bilateral ankles was diagnosed.  The Board notes that 
although subsequent x-rays have shown no evidence of 
degenerative joint disease, that diagnosis was made during 
the course of the appeal period.  Therefore, the disorder is 
considered to exist for the purposes of adjudicating the 
Veteran's claim for service connection.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  At the February 2009 
VA examination, the Veteran was found to have painful 
movement without instability or tendon abnormality, but the 
x-ray showed no abnormality.  Left ankle strain was 
diagnosed.  

Despite evidence of current disorders, the probative and 
persuasive evidence of record does not show that the 
Veteran's left ankle disorder is proximately related to a 
service-connected disability.  In January 2007, the Veteran's 
private physician opined that the Veteran was experiencing 
alerted compensatory kinetics subsequent to his lumbar spine 
injury in service.  He continued to state that "since his 
injury, [the Veteran's] gait has now caused a subluxation in 
his [entire] spine.  I have seen injuries in the lumbar spine 
that can cause pain in the lower extremities including the 
ankles and feet, also due to altered compensatory kinetics."  
While the Board notes that the Veteran's lumbar spine 
disorder is service-connected, the private physician does not 
specifically indicate that this Veteran's ankle and foot pain 
is due to altered compensatory kinetics resulting from spinal 
abnormalities, only that he has seen it occur.  Moreover, the 
opinion is insufficient to relate the Veteran's diagnosed 
left ankle disorder to his service-connected lumbar spine 
disability; it only indicates that pain generally results 
from altered compensatory kinetics.  It would be incorrect 
for the Board to further interpret the private physician's 
statement.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, because this opinion is not specific to the 
Veteran, it is not probative for VA purposes.  Additionally, 
an August 2008 VA opinion indicated that it was likely that 
the Veteran's service-connected disabilities, because of 
altered biomechanics, caused secondary problems with his left 
ankle.  However, "problems" is not a diagnosis; it is 
unclear whether the VA medical professional meant one or more 
specific disorders, or simply pain, which alone is not a 
disorder for which service connection can be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  

Conversely, a VA examiner stated in February 2009 that the 
Veteran's left ankle strain was "less likely as not" caused 
by, the result of, or aggravated by his service-connected 
disabilities.  The rationale provided noted that the Veteran 
had a normal gait, suggesting no additional strain had been 
placed on the left ankle as a result of his service-connected 
disabilities.  Moreover, the Veteran's tennis shoes, which he 
had reported as having been regularly worn for the last 6 
months, showed no signs of abnormal wear.  Additionally, 
there was no swelling of the left ankle joint or radiographic 
abnormalities to suggest an inflammatory condition.  

The Board finds that the February 2009 VA opinion has more 
probative value than both the January 2007 and August 2008 
opinions.  In addition to providing a clearer, more 
substantive rationale, the February 2009 opinion addressed 
the Veteran specifically, and provided a nexus statement 
concerning that disorder and the Veteran's other service-
connected disabilities, as opposed to the Veteran's ankle 
"problem."  On this basis, the Board finds that service 
connection for a left ankle disorder is not warranted.

Because the probative and persuasive evidence does not relate 
the Veteran's left ankle disorder to his military service or 
to a service-connected disability, the preponderance of the 
evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Right Hip

The evidence reflects that a diagnosis of a right hip 
disorder is of record.  Specifically, the February 2009 VA 
examiner diagnosed right hip strain.  Although a June 2008 VA 
outpatient treatment record reflects a statement concerning 
bilateral hip degenerative joint disease, there is no 
objective evidence to confirm this diagnosis.  An August 2008 
x-ray was negative for any relevant pathology, as were x-rays 
conducted in December 2006 and February 2009.

Although right hip strain is diagnosed, the evidence of 
record does not relate that disorder to any of the Veteran's 
service-connected disabilities.  Again, the June 2008 
statement that the Veteran's degenerative joint disease of 
the hips is most likely the result of service-connected 
disability causing altered biomechanics is of little 
probative value because there is no objective evidence, in 
clinical or laboratory testing, of actual degenerative joint 
disease.  Moreover, the February 2009 VA examiner found that 
the Veteran's right hip strain was "less likely than not" 
caused by or permanently aggravated by his service-connected 
disability.  The rationale provided by the examiner noted 
that the Veteran had a normal gait, and was wearing tennis 
shoes that were at least 6 months old but showed no evidence 
of abnormal wear.  Thus, it was evident that no additional 
strain was placed on the right hip as a result of the 
service-connected left hip, bilateral knee, and lumbar spine 
disabilities.  Accordingly, as the probative evidence of 
record does not relate the Veteran's right hip strain to a 
service-connected disability, service connection for a right 
hip disorder is not warranted.

Because the probative and persuasive evidence does not relate 
the Veteran's right hip disorder to his military service or 
to a service-connected disability, the preponderance of the 
evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation Claim

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 10 percent evaluation is in effect for the Veteran's 
service-connected left knee disability under the provisions 
of Diagnostic Code 5257. 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Diagnostic Code 5257 provides for a 10 percent 
evaluation when there is slight recurrent subluxation or 
lateral instability.  Id.  Moderate or severe recurrent 
subluxation or lateral instability warrants 20 and 30 percent 
evaluations, respectively.  Id.

In this case, the evidence does not show that the Veteran's 
left knee disability is manifested by more than slight 
recurrent subluxation or lateral instability.  The December 
2006 VA joints examination noted that both knees were stable 
to valgus and varus stress applied at both 0 degrees and 30 
degrees flexion.  The examiner also noted that the 
examination was "impeded by guarding and [the Veteran's] 
inability to cooperate with the examination."  Similarly, an 
August 2008 VA outpatient treatment record noted that the 
Veteran's left knee was stable to varus and valgus stress.  
Thus, there is no objective evidence during the appeal period 
of recurrent subluxation or lateral instability of the knee.  
The Veteran testified during his August 2009 Board hearing 
that he has significant levels of instability in his left 
knee for which he wears a knee brace.  Davidson, 581 F.3d at 
1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  While his statements have been considered 
in the context of lay evidence, his complaints could not be 
replicated at any time during the appeal period by medical 
personnel.  For these reasons, an evaluation greater than 10 
percent is not warranted under the provisions of Diagnostic 
Code 5257.

Consideration has been given to increased evaluations under 
other potentially applicable diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, evaluations 
greater than 10 percent are not available under the 
Diagnostic Codes pertaining to genu recurvatum or removal of 
the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 
5259, 5263 (2009).  Moreover, there is no evidence of 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion; right knee anklyosis; or 
malunion or nonunion of the tibia and fibula.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262 (2009).  
Accordingly, an evaluation in excess of 10 percent for the 
Veteran's left knee disability is not warranted under 
alternate diagnostic codes.

Nevertheless, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostics Code 5003, 
5010 (2009).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Id.  
VA General Counsel opinions provide for separate evaluations 
for knee instability and knee arthritis in certain cases.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261, 5257 (2009); see also VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997) (holding that knee arthritis and instability may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) 
(holding that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is x-ray evidence of arthritis, a separate rating for 
arthritis could be based on painful motion under 38 C.F.R. § 
4.59).  Normal flexion of the knee is to 140 degrees, and 
normal extension of the knee is to 0 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2009).  

Under Diagnostic Code 5260, 10, 20, and 30 percent 
evaluations are assigned when flexion of the leg is limited 
to 45 degrees, 30 degrees, and 15 degrees, respectively.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  Diagnostic 
Code 5261 provides for 10, 20, 30, 40, and 50 percent 
evaluations when extension of the leg is limited to 10 
degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2009).  

In this case, a separate evaluation to 20 percent for 
degenerative joint disease of the left knee is warranted.  X-
rays taken at the December 2006 VA joints examination showed 
minimal arthrosis, and a diagnosis of early degenerative 
joint disease was noted.  Moreover, motion of the left knee 
flexion was limited to 40 degrees during a September 2005 VA 
outpatient treatment record and to 30 degrees during a 
January 2007 private evaluation.  Thus, the criteria for a 20 
percent rating are met.  It is acknowledged that flexion to 
100 degrees during the December 2006 VA joints examination, 
and to 90 degrees during an August 2008 outpatient visit were 
reported.  But, when considering the Veteran's complaints of 
pain in conjunction with the decreased range of motion, the 
Board finds that the Veteran's symptoms still more nearly 
approximate the criteria for a 20 percent rating.  
Accordingly, limitation of flexion was shown, and considering 
the evidence for the entire period, the degree of limitation 
of flexion of the left knee warrants a separate compensable 
evaluation to 20 percent under Diagnostic Code 5260.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  However, a separate 
compensable rating under Diagnostic Code 5261 is not 
warranted.  Throughout the pendency of the appeal, the 
Veteran's extension has been to 0 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257; see 
also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 
9-98; 63 Fed. Reg. 56704 (1998).

The evidence of record does not show that the Veteran's left 
knee disorder causes a level of functional loss greater than 
that already contemplated by the now assigned 20 percent 
evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2009).  The December 2006 VA examiner 
concluded that there was no objective evidence that 
functioning was additionally limited by pain, fatigue, 
weakness, incoordination, or lack of endurance.  Id.  The 
Veteran's subjective reports of pain and other symptoms of 
functional loss documented in the record are duly recognized, 
the evidence does not reflect functional loss beyond that 
contemplated in the currently assigned 20 percent evaluation.  
Accordingly, an evaluation greater than that currently 
assigned rating, on the basis of functional loss, is not 
warranted.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disabilities with the established 
criteria found in the rating schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the rating 
schedule reasonably describe the Veteran's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) 
(1) is applicable).

In this case, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to 
render the disability rating for the left knee disorder 
inadequate.  The Veteran's disability is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, the criteria of which 
is found by the Board to specifically contemplate the level 
of his disability and symptomatology.  Manifestations of the 
Veteran's service-connected left knee disability include less 
than slight instability of the left knee, but painful limited 
motion of the left knee resulting from the diagnosed 
disorder.  When comparing this disability picture with the 
symptoms contemplated by the rating schedule, the Board finds 
that the Veteran's symptoms are more than adequately 
contemplated by the ratings for his service-connected left 
knee disability.  Ratings in excess of the currently assigned 
ratings are provided for certain manifestations of left knee 
disability, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, there 
is no evidence showing that the Veteran's service-connected 
left knee disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The currently 
assigned ratings for the Veteran's left knee disability more 
than reasonably describe his disability level and 
symptomatology.  Therefore, the currently assigned schedular 
evaluation is adequate, and the Board finds that the 
Veteran's disability picture cannot be characterized as an 
exceptional case, so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration has not been met, and 
consequently, the Board concludes that the Veteran is not 
entitled to referral for an extraschedular rating.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.71a; Thun, 22 Vet. App. at 115.

Based on the evidence of record, a separate evaluation to 20 
percent for limited flexion of the left knee, with painful 
motion, has been assigned by this decision.  However, because 
more than slight recurrent subluxation or instability is not 
shown, and the evidence does not show flexion limited to less 
than 30 degrees, the preponderance of the evidence is against 
the Veteran's claim for evaluations greater than those 
assigned by this decision.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
November 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Although the 
Veteran was not notified of the regulations pertinent to 
claims to reopen based on the submission of new and material 
evidence, and of the specific evidence required to reopen, 
such lack of notice did not result in prejudice to the 
Veteran, as the Board reopened his claim.  See Kent v. 
Nicholson, 20 Vet. App 1 (2006).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in a July 2007 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  VA examinations 
were conducted in November 2006, December 2006, and February 
2009.  The Veteran has not argued, and the record does not 
reflect, that this examination was inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the Veteran's claim for entitlement to service 
connection favors a right foot disorder is reopened, and to 
that extent only, the appeal is granted.

Service connection for a left ankle disorder is denied.

Service connection for a right hip disorder is denied.

An increased evaluation in excess of 10 percent for left knee 
instability is denied.

A separate evaluation to 20 percent for a left knee 
disability, based on limitation of flexion with painful 
motion, is granted, subject to the applicable regulations 
concerning the payment of monetary benefits.


REMAND

The Veteran claims entitlement to a right foot disorder and 
to a left foot disorder on a secondary basis, in that his 
foot disorders are the result of "altered biomechanics" 
that have resulted from his service-connected knee, back, 
hip, and ankle disorders.  There are three statements in the 
record pertaining to the relationship between his foot 
disorders and his service-connected disorders.  In pertinent 
part, the November 2006 VA examiner stated that he did not 
"find a significant contribution to these foot pathologies 
from his other systemic complaints."  However, service 
connection on a secondary basis includes aggravation, and the 
contribution of the service-connected disorder to the 
nonservice-connected disorder does not need to be 
"significant" for service connection to be warranted.  
38 C.F.R. § 3.310.  Additionally, an August 2008 VA opinion 
indicated that it was likely that the Veteran's service-
connected disabilities, because of altered biomechanics, 
caused secondary problems with his bilateral feet.  However, 
"problems" is not a diagnosis; it is unclear whether the VA 
medical professional meant one or more specific disorders, or 
simply pain, which alone is not a disorder for which service 
connection can be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).  Finally, neither of these opinions consider the 
September 2009 finding of the VA medical professional who 
concluded that the Veteran's lumbar spine radiculopathy may 
have been the cause of his symmetrical foot pain.  

Additionally, it was the finding of the February 2009 VA 
examiner that he could not provide any diagnosis, as there 
were no abnormal clinical or radiologic findings.  However, 
the diagnoses of pes planus, plantar fasciitis, and bilateral 
heel spurs, were all made during the course of the appeal 
period.  Therefore, these disorders are considered to exist 
for the purposes of adjudicating the Veteran's claim for 
service connection.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).  
As such, the Board concludes that a new VA examination, 
complete with new nexus opinions, is required.  

Accordingly, the issues of entitlement to service connection 
for a right foot disorder, and entitlement to service 
connection for a left foot disorder, are remanded for the 
following actions:

1.  The Veteran must be afforded the 
appropriate VA examination to determine 
the etiology of the Veteran's foot 
disorders.  The claims file and a copy 
of this Remand must be made available 
to and reviewed by the examiner, who 
should indicate in the report that the 
same was available and reviewed.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  

The examiner is directed to consider 
that the probative evidence of record 
has recorded diagnoses of bilateral 
heel spurs, pes planus, and plantar 
fasciitis, during the appeal period.  
Accordingly, the examiner is requested 
to state 1) whether the Veteran's 
bilateral heel spurs are related to 
service or to a service-connected 
disability, 2) whether the Veteran's 
bilateral pes planus is related to 
service or to a service-connected 
disability, and 3) whether the 
Veteran's bilateral plantar fasciitis 
is related to service or to a service-
connected disability.  If any foot 
disorders other than the three named 
above are found on clinical 
examination, the examiner must also 
provide an opinion as to whether that 
disorder is related to service or to a 
service-connected disability.  For 
reference, the Veteran's service-
connected disabilities include 
lumbosacral strain; left hip strain; 
major depression; right ankle strain; 
right knee ligamentous laxity; left 
knee strain; and as found warranted by 
this decision, left knee degenerative 
joint disease.

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  When the above development has been 
completed, the issues of entitlement to 
service connection for a right foot 
disorder and entitlement to service 
connection for a left foot disorder 
must be readjudicated.  If any benefit 
sought on appeal remains denied, an 
additional supplemental statement of 
the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the 
Board for appellate review.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


